Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements filed 8/12/20 and 3/19/21 have been considered.
Drawings
The drawings filed 8/12/20 are acceptable to the examiner.
Claim Objections
Claims 1, 5, 7 and 8 are objected to under 37 CFR 1/75 (a) because of the following informalities:  Each of claims 1, 5, 7 and 8 set forth “n-th frames” without particularly and distinctly defining what this term is.  Appropriate correction is required.  Examiner will view this term as meaning different frequency components of a given signal.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because: “A program” , i.e. a 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka (US 2012/0114141 A1), cited by applicant.
Re claim 1: Tanaka teaches a howling suppression apparatus (figure 1) comprising: an integration processing part (2) that obtains a maximum value among L values (larger power components, paragraph [0030]) corresponding to n-th frames (for corresponding frequency components as depicted in figure 2) of L i-th signals, for i = 1,2, ..., L, L being any integer equal to or greater than 2 (note the use of two microphones M1 and M2 each used to obtain a signal, satisfying L signals equal to or greater than 2) the L i-th signals being frequency-domain signals obtained from sound signals collected by a 
a howling suppression processing part (combination of elements (13 and 3)) that performs howling suppression processing on at least any of the L i-th signals using the maximum value (see figure 1).
Re claim 7: Tanaka teaches a method for suppressing howling, comprising: an integration processing step (performed by element (2) of obtaining a maximum value among L values (larger power components, paragraph [0030]) corresponding to n-th frames of L i-th signals (for corresponding frequency components as depicted in figure 2), for i = 1,2, ..., L, L being any integer equal to or greater than 2 (note the use of two microphones M1 and M2 each used to obtain a signal, satisfying L signals equal to or greater than 2), the L i-th signals being frequency-domain signals obtained from sound signals collected by a plurality of microphones (see paragraph [0027] in which a FFT processing unit (11) is used to convert the sound pickup signal(s) into frequency domain signals); and
a howling suppression processing step (performed by the operations from the combination of elements (13 and 3)) of performing howling suppression processing on at least any of the L i-th signals using the maximum value (see figure 1).
Re claim 6: (note the use of two microphones M1 and M2 each used to obtain a signal, satisfying L =2)
Re claim 9: In as specific as the program is set forth, it is satisfied by a series of operations that follows the processing as defined by the flowchart of figure 3. 
Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5 and 8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The claimed howling suppression apparatus that includes in combination the features of claim 1 that additionally performs the howling suppression by utilizing howling components that are out of phase among the sound signals collected as set forth in claim 2 is neither taught by nor an obvious variation of the art of record.  The claimed howling suppression apparatus that includes in combination the features of claim 1 that additionally related the maximum value to a predetermined power or predetermined variation to preform howling suppression by multiplying the L signals by a smaller one of a first gain obtained based on the maximum value and a second gain obtained based on a value indicating the variation in the maximum value as set forth in claim 3 is neither taught by nor a variation of the art of record.  The claimed howling suppression apparatus that includes in combination the features of claim 1 that additionally includes in combination a power determination part and a time constant determination part, each operating as provided, and used by a gain calculation part to determine a first gain and a second gain as provided, with the smaller one of the gains used to multiply the L i-th signals as set forth in claim 4 is neither taught by nor an obvious variation of the art of record.  The claimed howling suppression apparatus including in combination the features of claim 5 and corresponding combination of method operations of claim 8, each determining that a howling is likely to occur or is .      
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ishibashi et al. similar to the claimed invention and the arrangement of the applied art of Tanaka teaches the use of an echo canceller to prevent howling form occurring by the use of a maximum determined sound pressure level of combined input signals from a plurality of microphones; however the signals used are not frequency-domain signals as set forth in the claimed invention.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SNIEZEK whose telephone number is (571)272-7563.  The examiner can normally be reached on Monday-Friday 7:00 AM-3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW L SNIEZEK/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        



/A.L.S/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        6/3/21